Citation Nr: 0715741	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 2005, a statement of the case was issued 
in July 2005, and a substantive appeal was received in 
October 2005.

The Board notes that the veteran had requested an RO hearing; 
but subsequently withdrew that request by way of a November 
2005 correspondence.


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
cervical spine is manifested by unfavorable ankylosis of the 
entire cervical spine.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the veteran's service-connected 
traumatic arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5290 (prior to September 26, 2003), 
and 5235 to 5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in October 2004.  In November 2004, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the November 2004 VCAA 
notice preceded the January 2005 RO rating decision, there is 
no defect with respect to the timing of the VCAA notice.      

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
November 2004 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Moreover, the 
RO provided the veteran with a March 2006 correspondence that 
fully complied with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.


Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected traumatic arthritis of the 
cervical spine warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

When service connection was granted, the veteran's traumatic 
arthritis of the cervical spine was rated under Diagnostic 
Code 5290.  This regulatory provision held that a rating a 30 
percent rating was warranted for severe limitation of motion 
of the cervical spine.  A 20 percent rating was warranted for 
moderate limitation of motion of the cervical spine.  A 10 
percent rating was warranted for slight limitation of motion 
of the cervical spine. 

The Board notes that the regulations pertaining to the 
evaluation of spinal disabilities have been amended.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 
26, 2003).  The current General Rating Formula for Diseases 
and Injuries holds that for diagnostic codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episode), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed.  Prior to 
September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided that postoperative, cured intervertebral disc 
syndrome warranted a noncompensable rating.  A 10 percent 
rating was warranted for mild intervertebral disc syndrome.  
A 20 percent rating was warranted for moderate intervertebral 
syndrome with recurring attacks.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, the regulations pertaining to the evaluation 
of spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).






Analysis

The veteran essentially maintains that the current 40 percent 
evaluation assigned for traumatic arthritis of the cervical 
spine does not accurately reflect the functional impairment 
due to this condition.  In reaching its decision, the Board 
also has reviewed statements detailing the limitations 
associated with the service-connected cervical spine 
condition submitted by L.G., a friend of the veteran and his 
spouse, and A.H.M., the veteran's spouse.

The veteran underwent VA examinations in January 2005 and 
January 2006.  In January 2005, he complained of severe neck 
pain (rated an 8 on a scale of 1-10).  He takes Percoset to 
help alleviate the pain.  Pain is increased by any type of 
activity of the upper extremities or the neck.  The veteran 
also complained of numbness and weakness in the bilateral 
upper extremities.  He does not use a neck brace.  The 
examiner noted that the veteran needs assistance with eating, 
grooming, bathing, dressing, and transferring.  The veteran 
denied additional flare-ups from repetitive use or 
hospitalizations over the past year.  

Upon examination, the veteran stated that he was unable to 
flex forward or perform extension exercises.  He was also 
unable to perform lateral rotations as a result of pain.  He 
was able to raise his upper extremities up to 30 degrees 
only.  He reported being unable to feel the examiner's 
monofilament testing.  Examination of the upper extremities 
revealed that deep tendon reflexes were intact.  The examiner 
noted that the veteran's effort seemed to be poor throughout 
the entire testing.  There was no edema formation of the 
upper extremities.  He had 2+ radial pulses.  

In January 2006, the veteran complained of increasing neck 
pain over the last four years that is now "ten times worse" 
than it used to be.  He denied shooting pains into his 
extremities; but he reported numbness in all of his fingers 
and throughout his feet below the shins.  The examiner noted 
that this was peripheral neuropathy; but with no evidence of 
radicular type symptoms.  The veteran denied flare-ups in the 
neck; but reported constant pain.  The pain was estimated to 
rate a 5 on a scale of 1-10.  With occasional activities and 
in the mornings, the pain is often an 8.  He denied any 
incapacitating episodes.  Regarding his level of activity, 
the veteran reported that he plays golf rarely.  He does 
dishes, sweeps the floors, and performs his own self-care 
(though sometimes he has trouble dressing).  He is unable to 
do yard work.  

Upon examination, the veteran moved rather freely, though 
somewhat uncomfortably in the neck.  He held his neck fairly 
stiff with limited movements.  His posture was normal; but 
his gait was slightly unsteady.  He was slow and cautious 
with his gait.  He uses a cane; but he is able to ambulate 
even without it.  The examiner noted that the cane was used 
to correct some imbalance problems not related to his neck.  
Examination of the cervical spine showed a very mild 
increased tone throughout the cervical paravertebral and sub 
occipital muscles, not focally in spasm.  There was 
tenderness throughout all of his post cervical musculature 
including the trapezius bilaterally.  Range of motion of the 
cervical spine included forward flexion to 30 degrees; 
extension to 10 degrees; lateral flexion to 20 degrees 
bilaterally; and rotation to 20 degrees bilaterally.  The 
veteran reported pain throughout all of these motions.  He 
had resistance to further movement and passive motion beyond 
this due to pain.  On repetitive motion, there was no 
observed decrease in range of motion, weakness, fatigue, or 
incoordination.  Sensory examination to light touch was 
grossly decreased in the fingertips of all the fingers, the 
hands, and in the stocking distribution in the lower 
extremities bilaterally.  He had normal reflexes in the upper 
and lower extremities, and 5/5 motor strength in the upper 
extremities.  The examiner noted that September 2005 x-rays 
showed multi level degenerative disk disease and facets with 
degenerative joint disease and no instability.  The examiner 
also once again noted that there was no change in active or 
passive range of motion during repeat motion testing; and no 
additional loss of motion of the involved joints or spine due 
to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  The veteran was diagnosed with 
severe cervical degenerative disk disease and degenerative 
facet arthropathy; and peripheral neuropathy with no evidence 
of cervical radiculopathy.  

The Board notes that under the rating criteria in effect at 
the time the veteran was service connected (the "old" 
rating criteria), a 30 percent rating was the maximum 
schedular rating.  As such, it is not possible to grant a 
rating in excess of 40 percent under these old criteria.  

In addition to the veteran's VA examinations, the Board 
recognizes that the veteran has sought treatment on an 
outpatient basis from the VA Medical Centers in Salt Lake 
City and Fayetteville.  These clinical records, like the VA 
examinations, provide no evidence that the veteran's 
disability is manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  Moreover, the Board notes that 
the veteran is not service connected for either thoracic 
spine or lumbar spine disabilities.  (The veteran's service 
connection claim for a thoracic spine disability was 
specifically denied in March 2006.  The veteran has not filed 
a notice of disagreement; and the claim is therefore not 
before the Board at this time).  
  
The only other potentially applicable schedular criteria that 
allows for a schedular rating in excess of 40 percent, are 
the criteria concerning intervertebral disc syndrome.  The 
Board notes that the veteran has not been service connected 
for intervertebral disc syndrome.  However, even if he were 
so service connected, a rating in excess of 40 percent would 
only be warranted if he experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The veteran reported at both his January 2005 and 
January 2006 that he has not suffered from any incapacitating 
episodes.  

The Board finds that a rating in excess of 40 percent for the 
veteran's traumatic arthritis of the cervical spine is not 
warranted.  The Board recognizes the veteran's complaints of 
pain, as well as the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions because the rating criteria 
already reflect consideration of pain.  In other words, the 
veteran's 40 percent rating takes into consideration the fact 
that pain causes his unfavorable ankylosis of the entire 
cervical spine.  A rating in excess of 40 percent is not 
warranted as the veteran is currently rated at the highest 
percentage for limitation of motion of the cervical spine.  
The provisions of 38 C.F.R. § 4.40 do not apply when a 
veteran is already rated at the maximum rating for limitation 
of motion. Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
With regard to rating the disability under the criteria for 
intervertebral disc syndrome, as detailed above, a rating in 
excess of 40 percent is not warranted in the absence of 
objective evidence of ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes as defined by regulations.  
There is no persuasive evidence that there is additional 
functional loss due to pain, weakness, fatigue, or 
incoordination so as to meet the criteria for a rating in 
excess of 40 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


